Case 2:15-cr-20462-DML-RSW ECF No. 54-2, PagelD.217 Filed 05/20/20 Page 1 of 2

Robert F. and Brenda D. Alexander
BB Chevrolet Street
Ypsilanti, MI 48198
fF

17 April, 2020
RE: Curtis L. Williams
To: Honorable David Lawson:

My name is Brenda Alexander. I am one of four sisters of Curtis L.
Williams. He has informed me that he will be seeing you regarding
his early release from incarnation. We would very much appreciate
it if you would grant him early release so he could be home to help us.

I am 80 (August 1939) years young and have a twin named Barbara Jean

J. Stewart (August 1939), Elsie E. Frazier-Trivedi (October 1940) and Myra
Ruth Frazier (June 1949). If Curtis was released, he would help us out in so
many ways. By the way, my husband is 83 years old and had a Kidney
Transplant along with other illnesses.

We all have our health problems. I had a Right Hip replacement and Left
Kidney removed because of Cancer. Barbara suffers with Arthritis and
goes to Michigan Medicine (U of M) once a month for an Infusion because
of the pain she suffers. Elsie is healing from Bladder Cancer and Myra has
Degenerative Arthritis of the Spine, Slip Disc in her neck and her right hand
is inoperable.

Over the years we all have suffered from a medical condition and have gone
through a lot. Prior to Curtis leaving this time, he helped Barbara on a
continual basis. Curtis mentioned that he might be able to come home under
the Sentence Reduction Act and Compassionate Release where he can help
his sisters.
Case 2:15-cr-20462-DML-RSW ECF No. 54-2, PagelD.218 Filed 05/20/20 Page 2 of 2

We would appreciate it if you would take our request into consideration
and release Curtis. We have always had compassion for Curtis even though

he has chosen to go the wrong way.

Thanking you in advance, we remain

Appreciatively,

Brenda Alexander (and sisters)
